UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6925


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

RAYMOND IDEMUDIA AIGBEKAEN,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
James K. Bredar, Chief District Judge. (1:15-cr-00462-JKB-2)


Submitted: November 18, 2021                                Decided: November 24, 2021


Before MOTZ, WYNN, and RICHARDSON, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Raymond Idemudia Aigbekaen, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Raymond Idemudia Aigbekaen appeals the district court’s order denying his 18

U.S.C. § 3582(c)(1)(A)(i) motion for compassionate release.                Before seeking

compassionate release in the district court, an inmate must satisfy the threshold requirement

of 18 U.S.C. § 3582(c)(1)(A).       However, as we recently held, this requirement is

nonjurisdictional and, thus, subject to forfeiture or waiver if not timely raised. See United

States v. Muhammad, 16 F.4th 126, 129-30 (4th Cir. 2021).

       Here, the district court—which did not have the benefit of our decision in

Muhammad—erred by sua sponte raising the threshold requirement and denying relief on

that basis. See id. at 130. Accordingly, we vacate the district court’s order and remand for

further proceedings. In addition, we deny Aigbekaen’s motions to appoint counsel, to

supplement the record, to unseal part of the record, to order a limited remand, for release

pending appeal, to dismiss part of the indictment, and for resentencing.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                             VACATED AND REMANDED




                                             2